Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 15 July 2019.  In virtue of this communication, claims 1-13 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 7/15/2019, 1/13/2020, and 2/20/2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the creation unit and reception units (see below 112a particularly for the reception unit), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


The drawings are objected to because in Figs. 10-13, the arrow indicating communication between references 39 and 27 should extend to reference 29 instead to align with the arrows denoting communication between units 38 and 28 and the description in the specification and claims and in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first transmission unit …”, “a second transmission unit …”, “a creation unit …”, and “a reception unit …”   in claims 1, 3, 6, 7, 9, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description elements will be broken down into two categories, general issues arriving from the 112(f) interpretations above, and specifically the conflicting nature of the claims and the specification and general knowledge of the art.

Generally, due to the 112(f) interpretation above, there is insufficient written description for the structural elements for any of the “units”, most notably the creation unit, which as noted above, appears in none of the drawings, and “creation” does not appear in the entirety of the specification until first claimed in claim 6.  All of these units are depicted as black boxes, and only discussed in abstract terms in the specification.
As best as can be understood from the specification, the first transmission unit appears to be second lens communication unit 39, and the second transmission unit appears to be the first lens communication 38.  However, first lens communication unit 38 also appears to be the reception unit of claim 7.  The creation unit does not appear to have any concrete element/reference for its function, and appears to be a part of the first transmission unit, lens control unit 37, and second lens communication 39, and lens memory 36.

With respect to claim 7 and its dependent claims, the entire process as best understood requires the camera body to be lying about its communication specification in order for the device to function.  This claim appears to be directed towards embodiments three and four and shown in Figs. 13-14, which states that to save power in a low battery situation, a fourth generation camera might transmit its generation information as third generation instead (although the process in which it determines which generation to transmit and is not explained).  And then the accessory ignores it entirely and transmits at fourth generation anyways.  This appears to defeat the power saving purpose entirely, and also the purpose of the reception unit/invention as a whole (what is the purpose of the reception unit or the second transmission unit if the first transmission unit ALWAYS transmits at the first value, the claimed invention is now a comparing process that does not actually care what the results of the comparing is).  In all cases in which the camera body is not deliberately lying, as best understood from the specification, the chart formed in Fig. 7, and general knowledge to one of ordinary skill in the art, communication will fail entirely.  If this is the correct reading of the specification and claims, then these claims will be held allowable over the prior art, which performs as shown in Fig. 7 and uses the highest common transmission values so as not to break the camera functionality.

Kawada, cited in full below, describes the most similar process of the prior arts of record.  As described in Fig. 6 and [0100]-[0103], Kawada receives the lens identification information, which includes asynchronous/synchronous communication capability, and indicating the range of communication bitrates.  It then selects the fastest common bitrate between the two as the communication bitrate.  However, since Kawada can select the camera’s bitrate (assuming it is the lower of the two available), it does not read on the claimed invention which requires only selecting the accessory’s bitrate regardless of the camera’s ability to accept it.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada (Publication No.: US 2019/0037127 A1) in view of Yasuda et al. (Publication No.: US 2018/0352122 A1, herein known as Yasuda).
With respect to claim 1, Kawada discloses an accessory that is mountable at a camera body and is capable of communicating with the camera body, comprising: 
a first transmission unit capable of transmitting information pertaining to a drive target member that is driven by a drive unit to the camera body according to at least one communication specification (communication unit 112, 112b; Fig. 1; the specification routinely mentions sending lens data signals DLC which would indicate the “capability” of sending information pertaining to a drive target member, such as driving members 107 and 108); and 
a second transmission unit that transmits to the camera body a first value specifying a communication specification according to which the information is transmitted to the camera body (lens microprocessor 111; [0103]), wherein: 
Kawada does not disclose the first transmission unit transmits the information pertaining to the drive target member to the camera body according to the communication specification specified by the first value (while all data is stated to be transmitted at the first value; see for instance [0100]-[0101] and [0103], the specific lens data DLC is never specified to include the driving information).
Yasuda teaches including optical data such as the position of the focus lens, the position of the zoom lens, aperture value, state of the image stabilizing lens, and so forth at the lens apparatus 200, to the camera body 100 ([0133]).  Yasuda further states “The type and order of data that lens apparatus 200 transmits to the camera body 100 using the second communication is specified by the camera body 100 using the first communication” ([0133]).  This process is shown in Fig. 9 and further described in [0134]-[0138] in which the lens data is requested then transmitted at the second communication state which was determined as seen in Fig. 8 S604.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the accessory of Kawada by transmitting optical data as the lens data DLC as taught by Yasuda to inform the camera as to the settings in the lens unit for complete control.

With respect to claim 2, the combination of Kawada and Yasuda further discloses an accessory wherein: the first value specifies as the communication specification at least one of a communication speed or a communication interval (communication speed; Kawada [0101]).

With respect to claim 3, the combination of Kawada and Yasuda further discloses an accessory wherein: the first value indicates that the information pertaining to the drive target member is transmitted to the camera body by the first transmission unit; and the first transmission unit transmits to the camera body the information pertaining to the drive target member according to the communication specification indicated by the first value (the combination of record; the first value indicates the bitrate and transmission means, asynchronous/synchronous and the means the transmission will be transmitted through data DLC; the teachings of Yasuda teaches the data transmitted through DLC can include information pertaining the drive target member).

With respect to claim 4, the combination of Kawada and Yasuda further discloses an accessory wherein: the first value indicates that at least one set of information is transmitted to the camera body as the information pertaining to the drive target member among information on a state of the drive target member, and information on a position of the drive target member (teachings of Yasuda in the combination).

With respect to claim 5, the combination of Kawada and Yasuda further discloses an accessory wherein: the first value indicates that at least one set of information is transmitted to the camera body as the information pertaining to the drive target member among information about a focus lens, information about an anti-vibration lens, information about a zoom lens and information about an aperture stop (teachings of Yasuda in the combination).

With respect to claim 6, the combination of Kawada and Yasuda further discloses an accessory further comprising: a creation unit that creates information pertaining to the drive target member, to be transmitted by the first transmission unit to the camera body, wherein: the first value indicates that a time interval at which the information pertaining to the drive target member is created by the creation unit is transmitted to the camera body; and the creation unit creates the information at the time interval indicated by the first value (first value of Kawada teaches the bitrate to transmit information and communication type; Yasuda teaches the creation unit in the combination as the structure that transmits the lens information as described).

With respect to claim 13, the combination of Kawada and Yasuda further discloses an accessory wherein: the accessory is an interchangeable lens; and the drive target member includes at least one of a focus lens, a variable focus lens, an anti-vibration lens and an aperture stop (both Kawada and Yasuda are directed towards interchangeable lenses with at least one of a focus lens, variable focus lens, an anti-vibration lens and an aperture stop; Kawada [0029] and Yasuda [0133]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 10 of U.S. Patent No. 10,911,665 B2, or the Patent in view of Kawada and Yasuda. Although the claims at issue are not identical, they are not patentably distinct from each other.
Note: For the rejections the following notations will be used
Present Application (PA) – Patent (P) – Explanation of differences

1 – 1 or 1 and 4 – The processor of P contains the three limitations “transmit to the camera body information…” corresponds to the first transmission unit “transmit to the camera body a first value…” corresponds to the second transmission unit and the final limitation.  Claim 4 of P also further distinguishes the final claim.  The remaining limitations are a removal of parts and their function.

2 – 10 – Rewording with the second value language removed.

3 – 4 – The first value indicates the communication specifications the first transmission unit is capable of

4 and 5 – 2 – Claim 2 of P states that the information pertains to the position of the drive target member, which would qualify as both “information pertaining to the drive target member among information on a state of the drive target member” of claim 4 of PA, and “information about a focus lens, an anti-vibration lens, and a zoom lens” of claim 5.  While claim 2 of P does not explicitly state the target drive member is a focus lens, anti-vibration lens, or zoom lens, both Kawada and Yasuda teach these lenses in the accessories (see rejections above).

13 – 1 – Claim 1 of P in view of Kawada and Yasuda which teaches interchangeable lens accessories (see rejection above).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ichinose (Publication No.: US 2019/0373178 A1) discloses an interchangeable lens which exchanges lens data including “a maximum communication speed, an open F-number, whether or not it is a zoom lens, a compatible AF system, an image height capable of the AF, etc” [0028].
Hasegawa et al. (Patent No.: US 9,151,929 B2) discloses an interchangeable lens that determines the lens type and changes the communication means based on the result.
Kobayashi (Patent No.: US 7,742,693 B2) discloses an interchangeable lens which determines the type of autofocusing based on the lens type determined.
Tomita (Publication No.: US 2018/0081148 A1) discloses an interchangeable lens which determines the communication ability of the lens and changes the functionality due to the determination.
Saito et al. (Publication No.: US 2018/0352141 A1) discloses an interchangeable lens that changes the communication type and voltage based on the ID read from the lens.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
5/22/2021